EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Ambrose (Reg. No 64,371) on August  9th, 2022.
Please replace the claim set:
--1. (Currently Amended)  A voltage droop monitoring circuit, comprising: 
a ring oscillator circuit block configured to generate a plurality of oscillation signals, configured to select an oscillation signal from the plurality of oscillation signals based on a first control signal, the first control signal based on a power supply voltage of a functional circuit block, and configured to output the selected oscillation signal;
a counter configured to receive the selected oscillation signal from the ring oscillator circuit block and count the selected oscillation signal to generate a count value; and 
a droop detector configured to detect droop in the power supply voltage of the functional circuit block based on the count value and at least first and second threshold values, such that a greater level of droop is detected in response to the count value falling below the first threshold value than the second threshold value,
wherein the droop detector is configured to detect droop in the power supply voltage in response to the count value falling below the first threshold value, and
the droop detector is configured to detect an end of droop in the power supply voltage in response to the count value exceeding the second threshold value, the second threshold value being greater than the first threshold value.

2.   (Original) The circuit of claim 1, wherein 
the ring oscillator circuit block includes a plurality of ring oscillators each generating a respective one of the plurality of oscillation signals, and the ring oscillator circuit block is configured to selectively set an intrinsic speed of one or more of the plurality of ring oscillators based on the first control signal.

3.   (Original) The circuit of claim 1, wherein 
the ring oscillator circuit block includes a plurality of ring oscillators each generating a respective one of the plurality of oscillation signals based on the power supply voltage.

4.   (Canceled) 

5.    (Canceled) 

6.   (Currently Amended) The circuit of claim 1, further comprising:
a controller configured to set the first and second threshold values based on a reference voltage associated with the power supply voltage of the functional circuit block.

7.   (Currently Amended) The circuit of claim 1, further comprising:
a controller configured to set the first threshold value based on a reference voltage associated with the power supply voltage of the functional circuit block.

8.   (Original) The circuit of claim 1, wherein
the droop detector is configured to detect a level of droop in the power supply voltage based on the count value and a plurality of first threshold values.

9.   (Previously Presented) The circuit of claim 8, wherein 
the plurality of first threshold values decrease in value, and are associated with a different level of droop in the power supply voltage; and
the droop detector is configured to detect droop in response to the count value falling below one of the plurality of first threshold values, and is configured to detect the level of droop based on a lowest one of the plurality of first threshold values the count value falls below.

10.   (Previously Presented) The circuit of claim 8, wherein
the droop detector is configured to detect a level of droop in the power supply voltage based on the count value, a plurality of first threshold values, and a plurality of second threshold values, each second threshold value of the plurality of second threshold values associated with a respective first threshold value of the plurality of first threshold values, and each second threshold value of the plurality of second threshold values being greater than the respective first threshold value; and
the plurality of first threshold values decrease in value, and are associated with a different level of droop in the power supply voltage; and
the droop detector is configured to detect droop in response to the count value falling below one of the plurality of first threshold values, is configured to detect the level of droop based on a lowest one of the plurality of first threshold values the count value falls below, and is configured to detect a reduced level of droop in response to the count value rising above the second threshold value associated with the lowest one of the plurality of first threshold values the count value falls below. 

11.   (Original) The circuit of claim 10, further comprising:
a controller configured to set the plurality of first threshold values and the plurality of second threshold values based on a reference voltage associated with the power supply voltage of the functional circuit block.

12.   (Original) The circuit of claim 8, further comprising:
a controller configured to set the plurality of first threshold values based on a reference voltage associated with the power supply voltage of the functional circuit block.

13.   (Original) The circuit of claim 1, further comprising:
a controller configured to set the at least one threshold value based on a reference voltage associated with the power supply voltage of the functional circuit block.

14.   (Original) The circuit of claim 1, further comprising:
a controller configured to generate the first control signal based on the power supply voltage of the functional circuit block.

15. - 17.  (Cancelled)

18.    (Canceled)
19. (Currently Amended)    A system-on chip, comprising:
a voltage droop monitoring circuit configured to monitor droop in a power supply voltage of a functional circuit block, and generate an error signal based on the monitoring; and 
a clock modulation circuit configured to modulate an input clock signal based on the error signal to generate an adaptive clock signal, and configured to output the adaptive clock signal to the functional circuit block,
wherein the clock modulation circuit is configured such that, in response to the error signal indicating an end of droop in the power supply voltage, the clock modulation circuit incrementally increases a frequency of the adaptive clock signal until the frequency of the adaptive clock signal reaches a pre-droop frequency, the pre-droop frequency being a frequency of the input clock signal prior to the modulation of the input clock signal, the incremental increasing of the frequency of the adaptive clock signal including periodically increasing the frequency of the adaptive clock signal such that the frequency of the adaptive clock signal is increased a plurality of times before reaching the pre-droop frequency,
wherein the voltage droop monitoring circuit is configured to 
activate the error signal in response to a count value falling below a first threshold value, and
deactivate the error signal in response to the count value rising above a second threshold value,
the second threshold value being greater than the first threshold value. 
20.   (Previously Presented) The system-on chip of claim 19, wherein
the clock modulation circuit is configured to reduce the frequency of the adaptive clock signal below the pre-droop frequency in response to the error signal indicating droop in the power supply voltage.

21.   (Canceled) 

22.   (Original) The system-on chip of claim 19, wherein
the voltage droop monitoring circuit is configured to generate the error signal such that the error signal indicates a level of droop; and
the clock modulation circuit is configured to change a frequency of the adaptive clock based on the level of droop.

23.   (Original) The system-on chip of claim 22, wherein
the clock modulation circuit is configured to decrease the frequency of the adaptive clock signal as the level of droop increases, and is configured to increase the frequency of the adaptive clock signal as the level of droop decreases.

24. - 25.  (Cancelled)

26.   (Previously Presented) The circuit of claim 1, further comprising:
a look-up table configured to output the first control signal based on the power supply voltage.

27.   (Canceled) --
     
Allowable Subject matter
	Claims 1, 2, 3, 6-14, 19, 20, 22, 23, 26 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187